BREWER, P. J.,
concurring.
The majority has determined that this court has inherent power to stay enforcement of the Division’s rule pending disposition of a rule challenge under ORS 183.400, but has declined to do so under the circumstances of this case. I concur that the stay should be denied but for the reason that the court lacks either statutory or inherent power to grant it.
The majority correctly states that, as a general rule, courts have “inherent power to grant a stay of proceedings pending an appeal even where there is no statute entitling a party to such a stay.” Helms Groover & Dubber Co. v. Copenhagen, 93 Or 410, 416, 177 P 935 (1919). Moreover, the majority correctly recognizes that “[w]here the right to a stay is entirely regulated by statute * * * the courts cannot grant a stay of proceedings in a case which is not within the statute * * Id. See also Ortwein v. Schwab, 262 Or 375, 385, 498 P2d 757 (1972), aff'd 410 US 656, 93 S Ct 1172, 35 L Ed 2d 572, reh’g den 411 US 922, 93 S Ct 1551, 36 L Ed 2d 315 (1973) (explaining that the inherent power of the court is “the source of power to do things necessary to perform the judicial function for which the legislative branch has not provided, and, in rare instances, to act contrary to the dictates of the legislative branch”). However, I disagree with the majority’s reliance on inherent authority in this situation, because I believe that the text and context of ORS 183.400 point in the opposite direction. See PGE v. Bureau of Labor and Industries, 317 Or 606, 610-11, 859 P2d 1143 (1993).
ORS 183.400 provides, in part:
“(1) The validity of any rule may be determined upon a petition by any person to the Court of Appeals in the manner provided for review of orders in contested cases. * * *
ifc ‡ if: ‡
“(3) Judicial review of a rule shall be limited to an examination of:
“(a) The rule under review;
“(b) The statutory provisions authorizing the rule; and
“(c) Copies of all documents necessary to demonstrate compliance with applicable rulemaking procedures.
*15“(4) The court shall declare the rule invalid only if it finds that the rule:
“(a) Violates constitutional provisions;
“(b) Exceeds the statutory authority of the agency; or
“(c) Was adopted without compliance with applicable rulemaking procedures.
“(5) In the case of disputed allegations of irregularities in procedure which, if proved, would warrant reversal or remand, [this court] may refer the allegations to a Master appointed by the court to take evidence and make findings of fact. The court’s review of the Master’s findings of fact shall be de novo on the evidence.”
Neither ORS 183.400 nor any other statute that I have identified expressly provides authority to this court to stay enforcement of a rule during a challenge to the validity of the rule under ORS 183.400. ORS 183.400(1) does, however, expressly state that the court shall determine the rule’s validity “in the manner provided for review of orders in contested cases.” Procedures and requirements for review of orders in contested cases are “provided” in ORS 183.482. I therefore examine that contextual statute. ORS 183.482 provides, in part:
“(1) Jurisdiction for judicial review of contested cases is conferred upon [this court]. Proceedings for review shall be instituted by filing a petition in [this court]. The petition shall be filed within 60 days only following the date the order upon which the petition is based is served unless otherwise provided by statute. * * *
“(2) The petition shall state the nature of the order the petitioner desires reviewed, and shall state whether the petitioner was a party to the administrative proceeding, was denied status as a party or is seeking judicial review as a person adversely affected or aggrieved by the agency order. In the latter case, the petitioner shall, by supporting affidavit, state the facts showing how the petitioner is adversely affected or aggrieved by the agency order. * * *
“(3)(a) The filing of the petition shall not stay enforcement of the agency order, but the agency may do so upon a showing of:
“(A) Irreparable injury to the petitioner; and
*16“(B) A colorable claim of error in the order.
“(b) When a petitioner makes the showing required by paragraph (a) of this subsection, the agency shall grant the stay unless the agency determines that substantial public harm will result if the order is stayed. If the agency denies the stay, the denial shall be in writing and shall specifically state the substantial public harm that would result from the granting of the stay.
“(c) When the agency grants a stay it may impose such reasonable conditions as the giving of a bond, irrevocable letter of credit or other undertaking and that the petitioner file all documents necessary to bring the matter to issue before [this court] within specified reasonable periods of time.
“(d) Agency denial of a motion for stay is subject to review by [this court] under such rules as the court may establish.
“(4) Within 30 days after service of the petition, or within such further time as the court may allow, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review * * *.
“(5) If, on review of a contested case, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good and substantial reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon such conditions as the court deems proper. The agency may modify its findings and order by reason of the additional evidence and shall, within a time to be fixed by the court, file with the reviewing court, to become a part of the record, the additional evidence, together with any modifications or new findings or orders, or its certificate that it elects to stand on its original findings and order, as the case may be.
“(6) At any time subsequent to the filing of the petition for review and prior to the date set for hearing the agency may withdraw its order for purposes of reconsideration.
“(7) Review of a contested case shall be confined to the record, the court shall not substitute its judgment for that *17of the agency as to any issue of fact or agency discretion. In the case of disputed allegations of irregularities in procedure before the agency not shown in the record which, if proved, would warrant reversal or remand, [this court] may refer the allegations to a Master appointed by the court to take evidence and make findings of fact upon them. The court shall remand the order for further agency action if it finds that either the fairness of the proceedings or the correctness of the action may have been impaired by a material error in procedure or a failure to follow prescribed procedure.
“(8)(a) The court may affirm, reverse or remand the order. If the court finds that the agency has erroneously interpreted a provision of law and that a correct interpretation compels a particular action, it shall:
“(A) Set aside or modify the order; or
“(B) Remand the case to the agency for further action under a correct interpretation of the provision of law.
“(b) The court shall remand the order to the agency if it finds the agency’s exercise of discretion to be:
“(A) Outside the range of discretion delegated to the agency by law;
“(B) Inconsistent with an agency rule, an officially stated agency position, or a prior agency practice, if the inconsistency is not explained by the agency; or
“(C) Otherwise in violation of a constitutional or statutory provision.
“(c) The court shall set aside or remand the order if it finds that the order is not supported by substantial evidence in the record. Substantial evidence exists to support a finding of fact when the record, viewed as a whole, would permit a reasonable person to make that finding.”
In summary, ORS 183.482(1) sets out timelines for the filing of a petition for review of an order in a contested case. Subsection (2) sets out the required content of the petition, including information relevant to the petitioner’s standing to seek judicial review. Subsection (3) authorizes an agency to stay its order pending judicial review and authorizes this court to review the agency’s denial of a request for stay. Subsection (4) sets out requirements for preparation *18and transmission to the reviewing court of the record of the contested case proceeding. Subsection (5) sets out requirements for hearing by the agency of additional evidence and any resulting modification of the challenged order. Subsection (6) provides for agency withdrawal and reconsideration of an order. Subsection (7) sets out the scope of judicial review of an order and establishes standards for review of agency fact finding, matters of agency discretion, and “material errorfs] in procedure or failure to follow prescribed procedure.” Finally, subsection (8) also sets out the reviewing court’s standard of review, as well as the scope of its remedial authority.
Because ORS 183.400 provides that judicial review of rules is to be conducted according to those procedures and requirements, references in ORS 183.482 to “orders” properly may be treated as references to rules. Assuming that is the case, however, it is apparent that not all of the incidents of judicial review of orders that are set out in ORS 183.482 properly are applicable in the context of judicial review of a rule under ORS 183.400.
For example, as noted above, ORS 183.482(2) requires that a petition for judicial review of an order provide specified information that is relevant to the petitioner’s standing, under ORS 183.480, to challenge the order.1 However, ORS 183.480 sets out its own standard for what entities have standing to challenge an agency rule: “any person.” Accordingly, the particular requirement in ORS 183.482(2) that a petition “state whether the person was a party to the agency proceeding * * * or is seeking judicial review as a person adversely affected or aggrieved by the order,” as provided in ORS 183.480, simply is inapposite.
Similarly, where ORS 183.400 itself sets out the scope of this court’s review of an agency rule — namely, the rule itself, statutory provisions authorizing the rule, and relevant portions of the rulemaking record, see ORS 183.400(3) — and itself sets out this court’s standard of review, see ORS 183.400(4), the scope of review and standard *19of review provisions relating to orders as found in ORS 183.482(7) and (8) also are inapposite and, thus, inapplicable on judicial review of a rule.
A more difficult question is the applicability to rule challenges of ORS 183.482(3). Again, that subsection authorizes an agency to stay an order when the petitioner for judicial review demonstrates that enforcement of the order would cause “irreparable injury to the petitioner” and demonstrates that there is a “colorable claim of error” in the order. Subsection (3) also provides for judicial review, in this court, of an agency’s denial of a stay. For the following reasons, I conclude that that portion of ORS 183.482 also properly does not apply to judicial review of a rule.
A petitioner on judicial review who seeks a stay of an order must show “[irreparable injury to the petitioner.” ORS 183.482(3)(a)(A) (emphasis added). An “order” by definition applies only to a named person or persons, and the petitioner for judicial review ordinarily is that named person, some other party to the proceeding, or some other person who is particularly affected or aggrieved by the order. See ORS 183.310(5) (defining order); ORS 183.480. In addition, the record of the contested case proceeding is likely to include information that is relevant to the agency’s granting of a stay of its order and to this court’s review of denial of a stay, that is, information relevant to the question whether the petitioner, in particular, will suffer irreparable injury. See Von Weidlein/N.W. Bottling v. OLCC, 16 Or App 81, 83, 514 P2d 560, 515 P2d 936, 517 P2d 295 (1973) (concluding that, under predecessor statute to ORS 183.482(3), which provided for stays by either the agency or the reviewing court, the entity seeking the stay must first seek it from the agency that issued the order because, among other reasons, “[t]he agency will * * * be much more familiar with the facts”).
By contrast, a “rule” is defined as an “agency directive, standard, regulation or statement of general applicability,” ORS 183.310(8) (emphasis added), and a petition for judicial review of the rule may be filed by “any person,” ORS 183.400(1). Also by contrast, as a practical matter, the record of a rulemaking proceeding may or may not contain any information regarding the effect of the rule on any particular *20member of the public. Yet ORS 183.482(3)(a)(A) requires a showing of injury as to “the petitioner” on judicial review. More significantly, because a “rule” applies to the public generally, a showing of injury to a single member or a small cohort of the public — even if demonstrable as to those persons by way of the rulemaking record or other evidence, such as evidence submitted in support of the motion for stay— would appear to be of little legal significance to the validity of the rule as generally applied. Stated another way, where the purpose of a stay is in part to avoid injury to the person or persons affected or subject to official action, a stay of a generally applicable rule logically would require a showing of injury to the entire public, not merely “to the petitioner” on judicial review.
Indeed, ORS 183.482(3)(b) itself requires that, when a petitioner makes the required showing of “[i]rreparable injury to the petitioner” under subsection (3)(a)(A), the agency shall grant the stay “unless the agency determines that substantial public harm will result if the order is stayed.” (Emphasis added.) That proviso demonstrates that the legislature was cognizant of the issue of public harm arising out of a stay of agency action. It is telling, however, that the legislature deemed such harm to be a sufficient reason only for denying a stay; again, in the context of the requirements for granting a stay, the legislature recognized only injury to a particular petitioner. For that reason as well, where a rule challenge under ORS 183.400 tests the validity of an agency action of general applicability, the requirements for a stay set out in ORS 183.482(3) are simply inapposite in the context of such a challenge.
My conclusion regarding lack of authority for a stay of a rule also is consistent with the purposes of judicial review of a rule under ORS 183.400. It is well settled that the purpose of a rule challenge is to determine the facial validity of a rule, not its lawfulness as applied to a particular individual. See ORS 183.400(4) (reviewing court shall declare rule invalid only if it violates constitutional provisions, exceeds the statutory authority of the agency, or was adopted without compliance with applicable rulemaking procedures). In AFSCME Local 2623 v. Dept. of Corrections, 315 Or 74, 79, 843 P2d 409 (1992), the Supreme Court explained:
*21“We emphasize at the outset the limited scope of the Court of Appeals’ review (and ours) under ORS 183.400. Aside from questions that might arise concerning the facts surrounding the process of adopting a rule * * * judicial review under ORS 183.400 is limited to the face of the rule and the law pertinent to it. Numerous individual fact situations can arise under any rule, but judicial review of the rule as applied to each of those situations is reserved to other forums. ORS 183.400(1). See, e.g., ORS 183.482, ORS 183.484 (providing for judicial review of agency orders in various fact-specific situations). Petitioners’ petition for review in this case refers to actions alleged to be occurring pursuant to the rules at issue here, but the legality of any particular application of the rules is premature, and not subject to review under ORS 183.400.”2 (Emphasis added.)
Again, contrary to those principles, in considering a motion to stay a rule under ORS 183.482(3), the agency that adopted the rule (as well as this court on judicial review of denial of the stay) would be required to determine whether the petitioner, in particular, would suffer irreparable injury in the absence of a stay. That determination inevitably would involve consideration of application of the rule to the petitioner. As AFSCME Local 2623 makes clear, the application of a rule to particular facts simply is not at issue at any stage of a rule challenge under ORS 183.400.
Although I have focused on the “irreparable injury to the petitioner” prerequisite to a stay, the requirement that a petitioner seeking a stay demonstrate a “colorable claim of error” also is inapposite in the context of a rule challenge. See ORS 183.482(3)(a)(B). A “colorable” claim of error has been described as “something less than a showing that the petitioner is reasonably likely to prevail on appeal,” Evans v. OSP, 87 Or App 514, 525-26, 743 P2d 168 (1987), and as a *22“seemingly valid, genuine, or plausible [claim] of error or substantial and nonfrivolous [claim] of error,” State ex rel Juv. Dept. v. Balderas, 172 Or App 223, 18 P3d 434 (2001). A validly promulgated agency rule has the force of law, Haskins v. Employment Dept., 156 Or App 285, 965 P2d 422 (1998), and its enforcement should not be enjoined based on a merely plausible or nonfrivolous claim.
The context of a statute also includes its earlier versions. In this case, prior versions of the applicable statutes support the understanding that, ORS 183.482(3) notwithstanding, stays are not available in rule challenges under ORS 183.400. As initially enacted in 1957, the Administrative Procedures Act (APA) divided agency actions into two groups: rules and final “decisions” in contested cases. Or Laws 1957, ch 717, §§ 3,8. The APA authorized review of any “final decision in a contested case” in circuit court. Or Laws 1957, ch 717, § 12. It also specifically authorized either the agency or the court to issue a stay pending review of a final decision in a contested case, and it set out the terms on which a stay could be granted. Or Laws 1957, ch 717, § 12(3).3
Regarding rules, the APA provided that “[t]he validity of any rule may be determined upon a petition for a declaratory judgment thereon filed as provided in ORS chapter 28 for declaratory judgment in actions at law or suits in equity.” Or Laws 1957, ch 717, § 6(1). Like the current version, the 1957 statute did not expressly authorize either the agency or the reviewing court to stay the effect of a rule pending review. However, to the extent that the reviewing court was a circuit court, such courts may have had stay authority by virtue of the applicability of ORS 32.010 to ORS 32.060 (1957)4 to all trial court proceedings. Even assuming that that is the case, however, such authority could not have survived the 1975 transfer of jurisdiction over rule challenges from circuit court to this court. Accordingly, nothing in the prior versions of ORS 183.400 and ORS 183.482 suggests *23that this court currently has statutory authority to stay the effect or enforcement of a rule.
Finally, my conclusion that stays are not available in the context of ORS 183.400 rule challenges is consistent with the Supreme Court’s decisions in two cases decided after jurisdiction to hear challenges to rules and orders in contested cases was transferred to the Court of Appeals. In Hay v. Dept. of Transportation, 301 Or 129, 719 P2d 860 (1986), several state agencies, acting pursuant to OAR 736-024-0005, closed Cannon Beach to vehicular traffic. The plaintiffs, owners of a motel adjacent to Cannon Beach, filed a complaint in circuit court against the agencies, alleging nuisance and trespass. The circuit court granted the agencies’ joint motion to dismiss on a number of grounds, including the ground that the complaint was a collateral attack on a rule and therefore must be brought in this court under ORS 183.400. The plaintiffs appealed, we affirmed, and the Supreme Court allowed review.
In considering whether ORS 183.400 provides the exclusive means for challenging the validity of a rule, the Supreme Court quoted from a law review article explaining the shortcomings of that approach:
“ ‘All of these difficulties [with APA judicial review] are perhaps best illustrated by a hypothetical, but entirely plausible, scenario. Assume that the state departments of health and forestry decide to spray insecticides over private lands to prevent the spread of fruit flies. They issue nothing more than a directive instructing their staff members to carry out the spraying. [The article then notes that a person challenging that agency directive would not be entitled to recover damages pursuant to ORS 183.400 for any harm that he or she suffered.] What if the property owner learned beforehand that the agencies were going to spray and wanted to stop them from doing so? Injunctive relief is not available for review of rules under section 183.400, although the court of appeals could, if it invalidated the rule, enter a protective order under ORS 183.486(2) pending further agency proceedings. In short, whether the property owner sought money damages or an injunctive relief, the circuit court would provide the only effective forum.’ ” Id. at 137-38 (quoting Barbara Safriet, Judicial Review of Government *24Action: Procedural Quandaries and a Plea for Legislative Reform, 15 Envtl L 217, 239-40 (1985)) (emphasis added).
The court observed that “Professor Saffiet well describes the dilemma facing these plaintiffs,” who sought to challenge a rule in the context of a trespass action rather than by a petition under ORS 183.400. Id. at 138. In ruling that the collateral attack in circuit court was permissible “when a party places a rule’s validity at issue in a separate civil action,” the Hay court thus appeared to accept Safriet’s premise that ORS 183.400 does not authorize courts to provide either compensatory or injunctive relief. Id. at 138.
When the court returned to a similar issue in Alto v. State Fire Marshal, 319 Or 382, 394, 876 P2d 774 (1994), it again began from the premise that injunctive relief would have been unavailable if the plaintiffs had brought a rule challenge in this court pursuant to ORS 183.400(1). In Alto, the plaintiffs brought an action to obtain a declaration in accordance with their interpretation of the meaning of the term “at retail” in ORS 480.330 and ORS 480.340 and to enjoin enforcement of the statutes and rules by the fire marshal that were at odds with their suggested interpretation. The trial court issued a declaration that the fire marshal’s rules interpreting the statutes were invalid and granted the injunction, thus requiring the fire marshal to enforce the statutes according to the plaintiffs’ interpretation of them. On appeal before this court, the fire marshal contended that the trial court had lacked jurisdiction because the plaintiffs’ claim was solely a challenge to the validity of an administrative rule and thus should have been brought in the Court of Appeals under ORS 183.400. This court rejected that argument, agreeing with the plaintiffs that the trial court had had jurisdiction because “[t]he complaint meets Hay’s requirement of a ‘separate civil action’ that seeks relief, such as injunctive relief, that is broader in scope than the invalidation of a rule on its face.” Alto v. State Fire Marshal, 121 Or App 543, 549, 855 P2d 649 (1993).
The Supreme Court reversed, concluding that the challenge should have been brought under ORS 183.400, but only because the plaintiffs had not actually sought additional relief. The court found that injunctive relief, the only claim *25additional to the claim for a declaration that the rule was invalid, was unnecessary because, at the time the complaint was filed, the challenged administrative rules had not yet gone into effect. Under those circumstances, temporary injunctive relief pending judicial review was unnecessary, and permanent injunctive relief would likewise be unnecessary “because we assume that the defendant state agency will, in the absence of an injunction, follow the law as a court decides it on review of the validity of a rule under ORS 183.400.” Alto, 319 Or at 395. However, the court did not disturb its holding in Hay that a challenge to a rule’s validity was permissible in circuit court so long as the action also sought a remedy that would be unavailable in a challenge under ORS 183.400(1). Nor did the Alto court contradict the implication in Hay that temporary injunctive relief is unavailable in a rule challenge under ORS 183.400.
Thus, under Hay, temporary or preliminary relief from the effect or enforcement of a rule may be sought by way of an independent civil action, when the party seeking relief also is challenging the validity of the rule. Because a stay constitutes such relief, I conclude for that reason as well that a stay is not available under ORS 183.400. It makes sense to say, as the Supreme Court did in Hay, that a party to a civil action may, incidental to other claims properly before the court, obtain relief from the effect or enforcement of an administrative rule that aggrieves that party on an “as-applied” basis. A judgment rendered in such an action is case specific and may or may not have a broader preclusive application, depending on the array and alignment of the parties. Rule challenges under the APA are fundamentally more restrictive; they are limited by statute to facial challenges to the validity of the rule. ORS 183.400; AFSCME Local 2623, 315 Or at 79. Because the legislature has made a policy judgment that administrative rules may not be invalidated as concerns the public as a whole based solely on their application to individual circumstances, the effect or enforcement of a rule logically could not be stayed based solely on the threat of harm or injury to an individual grievant.
In summary, my analysis of the text and context of ORS 183.400, including ORS 183.482, prior versions of the APA, and relevant Supreme Court decisions, discloses that *26the legislature did not intend for this court to grant a stay of a rule in the context of a rule challenge under ORS 183.400. It follows that the legislature also did not intend for this court to do so by way of an exercise of inherent authority. See State ex rel MVD v. Norblad, 320 Or 307, 314, 882 P2d 598 (1994) (court’s review of applicable statutory scheme revealed no statutory basis for trial court’s action; trial court therefore also lacked inherent authority in that regard); State v. Person, 316 Or 585, 591-92, 853 P2d 813 (1993) (although statute providing for authority of trial court to grant continuances was not a “model of precision,” reviewing court was able to discern its intended meaning from its text and therefore declined to also read into statute additional “inherent” authority of trial court in that regard; citing ORS 174.010); State v. Trice, 146 Or App 15, 21, 933 P2d 345, rev den 325 Or 280, 936 P2d 987 (1997) (when the legislature established its statutory scheme for imposition of concurrent and consecutive sentences, it “intended to eliminate any ‘inherent authority’ that the court might have [had]” in that respect). Because the majority also denies petitioner’s motion for a stay, I concur.

 ORS 183.480 provides that “any person adversely affected or aggrieved by an order or any party to an agency proceeding” may seek judicial review of the order.


 As the Supreme Court more recently stated in Oregon Newspaper Publishers v. Dept. of Corrections, 329 Or 115, 118, 988 P2d 359 (1999):
“We note at the outset the particular nature of the judicial review that we are conducting. Except for procedural issues not involved in the present case, the scope of judicial review under ORS 183.400 is limited. The reviewing court examines the challenged rules only to determine whether those rules on their face comply with applicable constitutional and statutory requirements. If the rules comply, then any further challenge to them must be made on an ‘as applied’ basis.”


 Oregon Laws 1957, chapter 717, section 12(3), provided that “[t]he filing of the petition shall not stay enforcement of the agency decision, but the agency may do so, or the reviewing court may order a stay upon the giving of a bond or other undertaking or upon such terms as it deems proper.”


 The current provision allowing injunctive relief is now found at ORCP 79.